                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                 CASE NO. 5:20-cv-00035-M


 JOSE PEREZ SANTIAGO,             )
                                  ) Plaintiff,
                                  )
 V.                               )                                  ORDER
                                  )
 COMMISSIONER OF SOCIAL           )
 SECURITY,                        )
                       Defendant. )


        This case is before the Court on Plaintiff Jose Perez Santiago's failure to respond to the Court's

Order and Notice of Deficiency [DE 4]. On February 18, 2020, the Court directed Plaintiff to cure several

deficiencies in his filings no later than March 3, 2020. Plaintiff has not timely responded and has not

otherwise prosecuted this action.


       Rule 41 (b) of the Federal Rules of Civil Procedure authorizes the Court to dismiss an action for

failure to prosecute, comply with the rules, or comply with a court order. "The authority of a court to

dismiss sua sponte for lack of prosecution has generally been considered an inherent power, governed

not by rule or statute but by the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases." Link v. Wabash R.R. Co., 370 U.S. 626, 630-

31 (1962) (internal quotations omitted); see also Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019)

(citing the same). Because Plaintiff has failed to respond to this Court's Order or demonstrate good cause

for his failure to do so, Plaintiffs complaint is hereby DISMISSED WITHOUT PREJUDICE.


                                /0~ of March, 2020.
                                                            r2L/[ IYL4q<C
       SO ORDERED this the


                                                                                             1
                                                              RICHARD E'. MYERS II      .,.,.

                                                              U.S. DISTRICT COURT JUDGE

                                                    1
